DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the application filed on 7/31/2019.
Claims 1-21 are pending and have been examined.

Claim Objections

Claim 7 is objected to because of the following informalities: Claim 7 recites “wherein the second sensory display script provides additional content modifying the sensory display to includes a changed or additional component relative to a displayed image or provides content that differs such that the second sensory display from the sensory display.” It is believed that the above underlined “includes” should be “include.” Further, the “provides…” limitation appears to be grammatically incorrect. For purposes of examination, the limitation will be treated in a manner that coincides with paragraph [0014] of the specification. One possible wording of the limitation might be: “…or provides content such that the second sensory display differs from the sensory display.”  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20 recites “further comprising receiving or sensing user input from a consumer interacting with the products or with the physical display assembly and, in response, operating the sensory display element to modify the first sensory stimulus or initiating the operating the sensory display element to provide the second sensory stimulus.” The underlined portion of the limitation does not appear to be grammatically correct. One possible wording of the limitation might be: “…or initiating the sensory display element to provide the second sensory stimulus.” Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montemayor et al (US 2018/0165711).

As per claim 1:

Montemayor teaches A system for remotely monitoring and reprogramming smart merchandise fixtures used to display products, comprising: a display server system including memory storing a sensory display script configured for use with a smart merchandise fixture in which are positioned one or more of the products (paragraphs [0037]-[0040], [0053] One such manner is where the product display system is fully online by being consistently connected to a telecommunication network (e.g., the internet) via sufficient bandwidth. This may be accomplished by the product display system maintaining an online connection via the retail location's WiFi or other local area network. The retail's internal network may then be connected externally. The display system may also be configured to check with a central system to determine scheduled downloads of new videos, images and sound files with attached attributes, such as, for example, dates for showing of the multimedia files and new rules for collecting and recording data and events. The examiner interprets whichever device the content and rules for display are being downloaded from as the display server.) a plurality of the smart merchandise fixtures communicatively linked with the display server system to receive the sensory display script and, in response, generate a sensory product display, wherein each of the smart merchandise fixtures comprises: (Fig. 1A; Fig. 7; paragraph [0041] In addition to the one or a physical display assembly displaying the products (Fig 1A; paragraphs [0021], [0022]; As shown in FIGS. 1A and 1B, the product display system 100 includes one or more display shelves 110 for holding products for sale.) and a media output assembly mounted on the physical display assembly and including at least one sensory rendering technology element operable by a controller to provide a sensory display proximate to the products based on the sensory display script  (Fig 1A, element 120; paragraphs [0022], [0029]-[0032] In addition, the product display system 100 includes a display unit 120, which in the illustrated embodiment is a monitor, such as an LCD, LED, OLED, ePaper, or any other type of visual display unit, as well as camera unit 130, which could be a 3D, infrared, thermal, or other type of camera technology, mounted above the display unit 120. Additionally, this embodiment of the product display system 100 includes on-shelf mini displays 140 for also displaying information to consumers or retail workers and associates, or product suppliers. Such a display unit 120 may be used to display still or moving pictures to consumers, such as looping commercial videos or point of sale materials. By employing the display unit 120 with a smart product display system 100 of the present disclosure, the material displayed in the display unit 120 can be selected based on several factors including a pre-programmed schedule, time of day, specific day (e.g., holidays), and also on pre-programmed reaction to specific shoppers standing in front of the product display system 100. In the latter case, the displayed material may be, for example, specific commercials targeted to a certain age group or gender of shoppers, as detected by one or more sensors of as smart product display system as disclosed herein. In additional to a primary display unit 120, a product display system 100 may also include on-shelf mini display units. FIG. 5A illustrates a front view of one embodiment of a shelf 500 for use with a product display system in accordance with the disclosed principles and having multiple on-shelf mini displays 510. FIG. 5B illustrates a close up view of the mini display unit 510 on the shelf 500 of FIG. 5A. In the illustrated embodiment, the mini display unit 510 is a display system that is located on the edge of the shelf 500 and can be comprised of one or more mini display screens that may display information such as product price, commercials and other 

Montemayor teaches the limitations of claim 1. As per claim 2:

Montemayor further teaches wherein the display server system operates to generate and transmit a second sensory display script to at least one of the smart merchandise fixtures to reprogram the at least one of the smart merchandise fixtures and wherein the controller of the at last one of the smart merchandise fixtures responds to the reprogramming by operating the at least one sensory rendering technology element to provide a second sensory display using the second sensory display script (paragraphs [0037]-[0040], [0053] One such manner is where the product display system is fully online by being consistently connected to a telecommunication network (e.g., the internet) via sufficient bandwidth. This may be accomplished by the product display system maintaining an online connection via the retail location's WiFi or other local area network. The retail's internal network may then be connected externally. The display system may also be configured to check 

Montemayor teaches the limitations of claim 2. As per claim 3:

Montemayor further teaches wherein the sensory display script includes media content, the second sensory display script comprises second media content, and at least one the sensory rendering technology element comprises at least one imaging technology element and wherein the media content includes a program defining timing of operations of the at least one imaging technology element to display the media content and the second media content includes a second program defining a second timing of operations of the at least one imaging technology element to display the second media content (paragraphs Fig 1A, element 120; paragraphs [0022], [0029]-[0032], [0037]-[0040], [0053] One such manner is where the product display system is fully online by being consistently connected to a telecommunication network (e.g., the internet) via sufficient bandwidth. This may be accomplished by the product display system maintaining an online connection via the retail location's WiFi or other local area network. The retail's internal network may then be connected externally. The display system may also be configured to check with a central system to determine scheduled downloads of new videos, images and sound files with attached attributes, such as, for example, dates for showing of the multimedia files and new rules for collecting and recording data and events. The examiner interprets whichever device the content and rules for display are being downloaded from as the display server. In addition, the product display system 100 includes a display unit 120, which in the illustrated embodiment is a monitor, such as an LCD, LED, OLED, ePaper, or any other type of visual display unit, as well as camera unit 130, which could be a 3D, infrared, thermal, or other type of camera technology, mounted above the display unit 120.)

Montemayor teaches the limitations of claim 2. As per claim 4:

Montemayor further teaches wherein each of the smart merchandise fixtures includes a monitoring system sensing data related to the products in the physical display assembly including at least one of inventory levels and consumer interaction with the smart merchandise fixture or the products and wherein the sensed data is transmitted to the display server system for analysis (paragraphs [0006], [0024]-[0028]; [0043]-[0051] The smart product display includes various sensors for tracking inventory and customer interactions with products. Such innovations and capabilities may include pressure-sensitive racks to determine the presence of product inventory. Such product display systems may also include a data connection to transmit real-time data through a communications network back to a control center. The data connection may also be employed to transmit detailed recommendations to a merchandiser, which may include day-part inventory to stock, product consumption velocity, planogram setup, etc. Exemplary product display systems may also include local storage and streaming capabilities for multimedia content, such as targeted advertisements. Anonymous video sensors/analytics that can determine a shopper's demographic characteristics may also be included in the product display systems disclosed herein. More complex operations may also generate metrics based on events triggered from shopper behavior. One such example is a metric regarding adjacent product purchases. To generate such a metric, if a product is removed from a disclosed display system and within a preconfigured period of time another unit of stock is removed next to or otherwise proximate to or related to the first product (e.g., chips and salsa), and both products have different SKUs, then this event may be recorded as an event type of Adjacent Unit, and the SKU of both products is detected and the day/time of the event is recorded. For example, if within a predetermined period of time (e.g., within 30 seconds) a product display system in accordance with the disclosed principles records a shopper's impressions, such as the watching of a specified amount of displayed multimedia content (e.g., a product advertisement), and the selection by that shopper of a product associated with the advertisement or other displayed content, an Ad Conversion event type is created.)

Montemayor teaches the limitations of claim 4. As per claim 5:

wherein the second sensory display script is generated in response to results of the analysis (paragraph [0044] Additionally, the multimedia displayed could be continuously rolling, or it could be triggered based on detecting by the product display system of what product is selected by a shopper.)

Montemayor teaches the limitations of claim 2. As per claim 7:

Montemayor further teaches wherein the second sensory display script provides additional content modifying the sensory display to includes a changed or additional component relative to a displayed image or provides content that differs such that the second sensory display from the sensory display (paragraphs [0037]-[0040], [0053] One such manner is where the product display system is fully online by being consistently connected to a telecommunication network (e.g., the internet) via sufficient bandwidth. This may be accomplished by the product display system maintaining an online connection via the retail location's WiFi or other local area network. The retail's internal network may then be connected externally. The display system may also be configured to check with a central system to determine scheduled downloads of new videos, images and sound files with attached attributes, such as, for example, dates for showing of the multimedia files and new rules for collecting and recording data and events. The examiner interprets whichever device the content and rules for display are being downloaded from as the display server.)


Montemayor teaches the limitations of claim 1. As per claim 8:

Montemayor further teaches wherein the at least one sensory rendering technology includes at least one imaging technologies element comprising a monitor and wherein the sensory display script includes media content including a video (Fig 1A; element 120; paragraphs [0022]; [0029]; [0044] As shown in FIGS. 1A and 1B, the product display system 100 includes one or more display shelves 110 for holding products for sale. In addition, the product display system 100 includes a display 

Montemayor teaches the limitations of claim 1. As per claim 10:

Montemayor further teaches wherein the at least one sensory rendering technology element includes at least one imaging technologies element comprising a liquid crystal display (LCD), a poster display element switchable from a static mode to a motion mode, and a camouflaged digital signage element (Fig 1A; element 120; paragraphs [0022]; [0029]; [0044] As shown in FIGS. 1A and 1B, the product display system 100 includes one or more display shelves 110 for holding products for sale. In addition, the product display system 100 includes a display unit 120, which in the illustrated embodiment is a monitor, such as an LCD, LED, OLED, ePaper, or any other type of visual display unit, as well as camera unit 130, which could be a 3D, infrared, thermal, or other type of camera technology, mounted above the display unit 120. In embodiments where the product display system has shelves equipped with mini display units (such as the mini display unit 510 discussed above), the product display system may display appropriate messaging or other multimedia in those displays shelf-by -shelf. For example, the media might include pricing information, nutrition information, promotional information, product usage information, etc. Such disclosed product display systems may also be configured to continuously display certain types of multimedia in the unit's screens, such as video advertisements and 


As per claim 11:

Montemayor teaches A smart merchandise fixture, comprising: a physical display assembly configured to display merchandise  (Fig 1A; paragraphs [0021]-[0023] As shown in FIGS. 1A and 1B, the product display system 100 includes one or more display shelves 110 for holding products for sale.) a receiver for receiving communications from a remote server  (paragraphs [0037]-[0040]; [0053]; Regardless of the manner of maintaining a constant connection, in this mode the product display system is always connected with full bandwidth for upload of information and download of content. The display system may also be configured to check with a central system to determine scheduled downloads of new videos, images and sound files with attached attributes, such as, for example, dates for showing of the multimedia files and new rules for collecting and recording data and events.) a fixture controller for processing the communications and, in response, storing media content in local memory;  (paragraph [0035] Also, a computing unit may be used to store information/material to be displayed, broadcast, transmitted or otherwise provided to consumers or retail personnel, as well as similar data or information captured during use of the product display system. Furthermore, such a computing unit may also be configured to communicate with distil data collection center to both transmit and receive data for use in the product display system, as well as to manage the content and operation of the product display system when located in a retail establishment.) and a media output assembly mounted on the physical display assembly and including a display element operable to provide a displayed image proximate to the merchandise using the media content (Fig 1A; paragraphs [0029]-[0032] The unit can includes speakers and an LCD display unit. Such a display unit 120 may be used to display still or moving pictures to consumers, such as looping commercial videos or point of sale materials. By employing the display unit 120 with a smart product display system 100 of the present disclosure, the material displayed in the display unit 120 can be selected based on several factors including a pre-wherein the fixture controller operates to process a second set of media content received by the receiver and, in response, reprogram the media output assembly to operate the display element to provide a second displayed image using the second set of media content (paragraphs [0044], [0045]; [0053] The display system may also be configured to check with a central system to determine scheduled downloads of new videos, images and sound files with attached attributes, such as, for example, dates for showing of the multimedia files and new rules for collecting and recording data and events. In embodiments where the product display system has shelves equipped with mini display units (such as the mini display unit 510 discussed above), the product display system may display appropriate messaging or other multimedia in those displays shelf-by -shelf. For example, the media might include pricing information, nutrition information, promotional information, product usage information, etc. Such disclosed product display systems may also be configured to continuously display certain types of multimedia in the unit's screens, such as video advertisements and still images that may be related to point of sales initiatives. When displaying video or still images, an accompanying sound track may also be played to supplement the messaging of the video or images. Additionally, the multimedia displayed could be continuously rolling, or it could be triggered based on detecting by the product display system of what product is selected by a shopper. Triggering particular multimedia content could also be based on the product display system determining the mere presence of, or demographic information about, a shopper at the product display system. In such embodiments of a product display system, the system may be configured to display different advertisements if the system detects shoppers of a specific age, gender or other demographic detectable by the peripheries of the product display system.)

Montemayor teaches the limitations of claim 11. As per claim 12:

	Montemayor further teaches wherein the media content includes a program defining timing of operations of the display element to display the media content and the second set of media content includes a second program defining a second timing of operations of the display element to display the second set of media content (paragraphs [0029],[0037]-[0040]; [0053]; By employing the display unit 120 with a smart product display system 100 of the present disclosure, the material displayed in the display unit 120 can be selected based on several factors including a pre-programmed schedule, time of day, specific day (e.g., holidays), and also on pre-programmed reaction to specific shoppers standing in front of the product display system 100. Regardless of the manner of maintaining a constant connection, in this mode the product display system is always connected with full bandwidth for upload of information and download of content. The display system may also be configured to check with a central system to determine scheduled downloads of new videos, images and sound files with attached attributes, such as, for example, dates for showing of the multimedia files and new rules for collecting and recording data and events.)

Montemayor teaches the limitations of claim 12. As per claim 13:

Montemayor further teaches further comprising a monitoring system sensing data related to the merchandise in the physical display assembly including at least one of inventory levels and consumer interaction with the fixture or the merchandise and wherein the sensed data is transmitted to the remote server system for analysis (paragraphs [0006], [0024]-[0028]; [0043]-[0051] The smart product display includes various sensors for tracking inventory and customer interactions with products. Such innovations and capabilities may include pressure-sensitive racks to determine the presence of product inventory. Such product display systems may also include a data connection to transmit real-time data through a communications network back to a control center. The data connection may also be employed to transmit detailed recommendations to a merchandiser, which may include day-part inventory to stock, product consumption velocity, planogram setup, etc. Exemplary product display systems may also include local storage and streaming capabilities for multimedia content, such as 

Montemayor teaches the limitations of claim 13. As per claim 14:

Montemayor further teaches wherein the second set of media content is generated in response to results of the analysis or a replacement of the merchandise with a second set of differing merchandise (paragraph [0044] Additionally, the multimedia displayed could be continuously rolling, or it could be triggered based on detecting by the product display system of what product is selected by a shopper.)

Montemayor teaches the limitations of claim 11. As per claim 15:

Montemayor further teaches wherein the second set of media content provides additional content modifying the displayed image so that the second displayed image includes a changed or additional component relative to the displayed image or provides content that differs such that the second displayed image differs from the displayed image (paragraphs [0037]-[0040], [0053] One 


As per claim 17:

Montemayor teaches   A method of displaying and monitoring merchandise in a fixture, comprising: providing a smart fixture in a space, wherein the smart fixture includes a physical display assembly displaying products, a sensory display element adapted for rendering sensory stimuli, and a monitoring system (Fig 1A; paragraph [0021]; [0024]-[0032]; FIG. 1A illustrates a front view of one embodiment of a smart product display system 100 in accordance with the disclosed principles. FIG. 1B illustrates a side view of the smart product display system 100 illustrated in FIG. 1A. In advantageous embodiments, the product display system 100 may be used to store and display snack food merchandise for sale at a retailer, such as a grocery store. In some embodiments, the product display system 100 may be configured as a cooled display unit for use in displaying beverages or chilled foods for sale to consumers. Of course, the product display system 100 may be configured for the sale of consumer goods (including those categories of goods beyond food, snacks and beverages) as each such embodiment would include a combination of sensors for gathering data, multimedia components for display/presentation capabilities, telecommunications equipment for various forms of communication, and computational capabilities configured to handle communications, sensor data collection, multimedia storage and display, and other operations of the product display system 100, including administration and management of the stored multimedia, data collected and cleansed, transmission schedules of data, etc. operating the sensory display element to provide first sensory stimulus (paragraph [0044] In embodiments where the product display system has shelves equipped with mini display units (such as the mini display unit 510 discussed above), the product display system may display appropriate messaging or other multimedia in those displays shelf-by -shelf. For example, the media might include pricing information, nutrition information, promotional information, product usage information, etc. Such disclosed product display systems may also be configured to continuously display certain types of multimedia in the unit's screens, such as video advertisements and still images that may be related to point of sales initiatives. When displaying video or still images, an accompanying sound track may also be played to supplement the messaging of the video or images. Additionally, the multimedia displayed could be continuously rolling, or it could be triggered based on detecting by the product display system of what product is selected by a shopper.) operating the monitoring system to sense data related to the displayed products (paragraph [0045], [0048], Triggering particular multimedia content could also be based on the product display system determining the mere presence of, or demographic information about, a shopper at the product display system. In such embodiments of a product display system, the system may be configured to display different advertisements if the system detects shoppers of a specific age, gender or other demographic detectable by the peripheries of the product display system. Product display systems may also be configured to record all stock removal by shoppers as a transaction. This may be done in various manners, such as by noting a mapping of the coordinates of the product that was removed against a preloaded planogram of current SKU products placed on a particular shelf. For such Stock Removal event types, transactions may record the positions of product being removed by shoppers, the SKU or other identifier of the product removed, the date/time of the transaction, remaining stock units of that SKU in the system, shopper demographics, and any other information that may be employed for tracking product stock removal by shoppers. Similarly, the product display system may also be configured to detect when shoppers put product back on the shelf different than the shelf from which it was removed. The system can record this transaction as a Stock Reposition event type, and can include capturing data such as the position of product being returned to a shelf, the processing the sensed data to monitor interactions with or inventory levels of the displayed products; (paragraphs [0006], [0043]-[0051] Such innovations and capabilities may include pressure-sensitive racks to determine the presence of product inventory. Such product display systems may also include a data connection to transmit real-time data through a communications network back to a control center. The data connection may also be employed to transmit detailed recommendations to a merchandiser, which may include day-part inventory to stock, product consumption velocity, planogram setup, etc. Exemplary product display systems may also include local storage and streaming capabilities for multimedia content, such as targeted advertisements. Anonymous video sensors/analytics that can determine a shopper's demographic characteristics may also be included in the product display systems disclosed herein.) in response to the processing, operating the sensory display element to provide second sensory stimulus or issuing a message to an operator of the smart fixture to restock the physical display assembly with an additional amount of the products  (paragraphs [0006], [0043]-[0051]  In embodiments where the product display system has shelves equipped with mini display units (such as the mini display unit 510 discussed above), the product display system may display appropriate messaging or other multimedia in those displays shelf-by -shelf. For example, the media might include pricing information, nutrition information, promotional information, product usage information, etc. Such disclosed product display systems may also be configured to continuously display certain types of multimedia in the unit's screens, such as video advertisements and still images that may be related to point of sales initiatives. When displaying video or still images, an accompanying sound track may also be played to supplement the messaging of the video or images. Additionally, the multimedia displayed could be continuously rolling, or it could be triggered based on detecting by the product display system of what product is selected by a shopper. Such innovations and capabilities may include pressure-sensitive racks to determine the presence of product inventory. Such product display systems may also include a data connection to transmit real-time data through a communications network back to a control center. The data connection 

Montemayor teaches the limitations of claim 17. As per claim 18:


Montemayor further teaches wherein the monitoring system includes at least one of the following: a camera directed toward the products in the physical display assembly, a camera directed toward a space exterior to the physical display assembly to capture images of consumers, an RFID reader, a barcode reader, and a pressure sensor in the physical display assembly (paragraphs [0024]-[0028] Among the types of sensors that may be employed with a product display system in accordance with the disclosed principles to collect useful data are on-shelf pressure sensors, on-shelf cameras, on-shelf infrared sensors, sonar sensors, and 3D or other type of camera units, as mentioned above. Also as mentioned above, an NFC device 160, such as Bluetooth-capable devices, may also be employed. An example of such a device is an iBeacon unit. An iBeacon unit is a Bluetooth-low-energy (BTLE) emitting device that can be used to transmit a specific signature that mobile applications on consumers' mobile telephones can detect and initiate activities to engage mobile consumers in the proximity of the product display system 100. Still further sensors that may be employed on a shelf of a product display system in accordance with the disclosed principles are on-shelf cameras. FIG. 4 illustrates a top view of yet another embodiment of a shelf 400 for use with a product display system in accordance with the disclosed principles and having image recognition sensors, such as rear-facing on-shelf cameras 410. Such on-shelf cameras may be wide lens cameras, 3D cameras, infrared or thermal cameras, or any type of advantageous camera or camera system. In exemplary embodiments, such on-shelf cameras 410 can be installed along the corners of a shelf 400 or along support columns between shelves. These types of cameras 410 can not only detect the presence or absence of products on the shelf 400, but also can use image recognition to determine the brand/type of product on the shelf 400. Another type of the sensor that may be implemented with a disclosed smart product display system is a 3D camera, such as the 3D camera 130 mounted at the top of the product display system 100 of FIG. 

Montemayor teaches the limitations of claim 17. As per claim 20:

Montemayor further teaches further comprising receiving or sensing user input from a consumer interacting with the products or with the physical display assembly and, in response, operating the sensory display element to modify the first sensory stimulus or initiating the operating the sensory display element to provide the second sensory stimulus  (paragraph [0044]; Additionally, the multimedia displayed could be continuously rolling, or it could be triggered based on detecting by the product display system of what product is selected by a shopper. In embodiments where the product display system has shelves equipped with mini display units (such as the mini display unit 510 discussed above), the product display system may display appropriate messaging or other multimedia in those displays shelf-by -shelf. For example, the media might include pricing information, nutrition information, promotional information, product usage information, etc. Such disclosed product display systems may also be configured to continuously display certain types of multimedia in the unit's screens, such as video advertisements and still images that may be related to point of sales initiatives. When displaying video or still images, an accompanying sound track may also be played to supplement the messaging of the video or images.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montemayor et al (US 2018/0165711) in view of Matsuoka et al (US 2020/0167834)

Montemayor teaches the limitations of claims 1. As per claims 6:

Montemayor teaches cameras for analyzing and tracking information about a product display (paragraphs [0024]-[0028]). Montemayor does not expressly teach using image analysis to determine compliance with a design for the fixture.
Matsuoka teaches wherein the analysis comprises running an image analysis algorithm to confirm compliance by operations and configuration of the smart merchandise fixture associated with the sensed data with a product display design for smart merchandise fixtures assigned to the smart merchandise fixture associated with the sensed data (paragraph [0016] Optionally, the server application can receive images of the home subsequent to the user installing the recommended smart home devices (e.g., the user can upload images, installed cameras can provide feedback, and so forth).The server application can analyze the image as compared to the recommendation and installation plan. Based on the analysis, when the image complies with the recommendation and installation plan the server application can generate a notification to the user that the installation was correctly completed. When the image does not comply with the recommendation and installation plan, based on the analysis, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the product display of Montemayor with the technique for analyzing an image for compliance with a design as taught by Matsuoka in order to determine that the design was correct (paragraph [0116]). Further, using the technique of Matsuoka on the product display of Montemayor is the use of a known technique used to improve similar devices/methods in the same way.

Montemayor teaches the limitations of claims 17. As per claims 19:

Montemayor teaches cameras for analyzing and tracking information about a product display (paragraphs [0024]-[0028]). Montemayor does not expressly teach using image analysis to determine compliance with a design for the fixture.
Matsuoka teaches wherein the processing of the sensed data includes performing image analysis of images of the physical display assembly, the merchandise, and the display element to compare configuration or operations of the smart fixture with a product display design associated with the smart fixture. (paragraph [0016] Optionally, the server application can receive images of the home subsequent to the user installing the recommended smart home devices (e.g., the user can upload images, installed cameras can provide feedback, and so forth).The server application can analyze the image as compared to the recommendation and installation plan. Based on the analysis, when the image complies with the recommendation and installation plan the server application can generate a notification to the user that the installation was correctly completed. When the image does not comply with the recommendation and installation plan, based on the analysis, the server application can generate a notification to the user including information on how to correct the installation to comply with the installation plan.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the product display of Montemayor with the technique for analyzing an image for compliance with a design as taught by Matsuoka in order to determine that the design was correct (paragraph [0116]). .

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montemayor et al (US 2018/0165711) in view of Segal et al (US 2013/0335353)

Montemayor teaches the limitations of claim 1. As per claim 9:

Montemayor does not expressly teach the media output including lighting. 
Segal teaches wherein the media output assembly includes lighting and wherein the sensory display script includes media content defining at least one of the following for operating the lighting: a set of output colors, a timing of operations of one or more lights in the lighting, and a color rendering index (CRI) for lighting the products in the physical display assembly  (paragraphs [0011], [0013], [0016], [0017] This invention uses a combination of motion and pressure based sensors, lighting and visual displays to give the user a rich interactive experience currently not available in automated retail, vending machines, digital signage, or retail display. The preferred multi-touch user interface comprises facade, or frontal screen for displaying products, and a corresponding touch screen display. The interactive multi-touch interface can receive user input through motions sensors that detect the corporeal proximity and location of users in a set area near the machine, through user interaction with a touch activated LCD screen, and allowing users to "select" products by touching the area in front of the product/merchandise. Each of these user inputs can have numerous lighting events (sequence of lights changing color, intensity, or switching from on/off) associated with It to occur. The touch screen display shows information about the selected merchandise and provides the users with additional options to view and purchase the product. Lighting accompanies user interactions indicating selections, and audio queues also accompany user input. Brightening and dimming of lights can dynamically indicate the physical presence of a user. In addition to the above described customer interfaces, the best mode of the invention uses multiple arrays of RGB LEDs that are computer controlled to adjust the quality, intensity, and color of light/per product basis through placement and software 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the retail display lighting system of Segal in order to provide enhanced functionality, flexibility, and control of the preferred lighting system to allow for superior merchandising, efficiency and ease of the user experience (paragraph [0018]). Further, including the lighting techniques of Segal with the product display of Montemayor is the use of a known technique used to improve similar devices/methods in the same way.

Montemayor teaches the limitations of claim 11. As per claim 16:

Montemayor further teaches wherein the display element comprises a liquid crystal display (LCD), a poster display element switchable from a static mode to a motion mode, and a camouflaged digital signage element (Fig 1A; element 120; paragraphs [0022]; [0029]; [0044] As shown in FIGS. 1A and 1B, the product display system 100 includes one or more display shelves 110 for holding products for sale. In addition, the product display system 100 includes a display unit 120, which in the illustrated embodiment is a monitor, such as an LCD, LED, OLED, ePaper, or any other type of visual display unit, as well as camera unit 130, which could be a 3D, infrared, thermal, or other type of camera technology, mounted above the display unit 120.

Segal teaches wherein the media output assembly includes lighting, wherein the media content defined at least one of the following for operating the lighting: a set of output colors, a timing of operations of one or more lights in the lighting, and a color rendering index (CRI) for lighting the products in the physical display assembly  (paragraphs [0011], [0013], [0016], [0017] This invention uses a combination of motion and pressure based sensors, lighting and visual displays to give the user a rich interactive experience currently not available in automated retail, vending machines, digital signage, or retail display. The preferred multi-touch user interface comprises facade, or frontal screen for displaying products, and a corresponding touch screen display. The interactive multi-touch interface can receive user input through motions sensors that detect the corporeal proximity and location of users in a set area near the machine, through user interaction with a touch activated LCD screen, and allowing users to "select" products by touching the area in front of the product/merchandise. Each of these user inputs can have numerous lighting events (sequence of lights changing color, intensity, or switching from on/off) associated with It to occur. The touch screen display shows information about the selected merchandise and provides the users with additional options to view and purchase the product. Lighting accompanies user interactions indicating selections, and audio queues also accompany user input. Brightening and dimming of lights can dynamically indicate the physical presence of a user. In addition to the above described customer interfaces, the best mode of the invention uses multiple arrays of RGB LEDs that are computer controlled to adjust the quality, intensity, and color of light/per product basis through placement and software programming. The preferred lighting system works on an individual product basis to both enhance the lighting on a product and facilitate user interaction. This invention also uses a virtual network by which software that controls the LED controllers and lighting experience can be updated remotely without visiting the individual store or changing the bulbs and fixtures. The invention includes programmable LED lighting, sensors that detect motion through touch and human gesture, and software that integrates the functionality of these components that can be updated through a remote/virtual network. The lighting system facilitates choreography of light events to user presence and responds to user inputs to guide the user through selections and transactions. It also performs `passive` lighting events in a "display and attract." Lights may be switched on or off through varying sequences, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the retail display lighting system of Segal in order to provide enhanced functionality, flexibility, and control of the preferred lighting system to allow for superior merchandising, efficiency and ease of the user experience (paragraph [0018]). Further, including the lighting techniques of Segal with the product display of Montemayor is the use of a known technique used to improve similar devices/methods in the same way.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montemayor et al (US 2018/0165711) in view of Howard et al (US 9,575,174)

Montemayor teaches the limitations of claim 17. As per claim 21:

Montemayor does not expressly teach am interactivity component linked to an e-commerce site.
	Howard teaches further comprising operating an interactivity component associated with the smart fixture to link a consumer to an e-commerce site associated with the products and, with the interactivity component, receiving user input interacting with the e-commerce site related to the products (Fig 6; Fig 7; C13L46-C14L30; FIG. 6 illustrates an exemplary implementation of a merchandising communication system 600 in a retail setting comprising one or more display units 602 and/or other components described herein. The display units 602 may be affixed to and/or integrated with retail shelving 604. The display units 602 may be configured to provide specific pixel mapped display content for individual products 606 on the shelves 604. Illustrative pixel mapped content that may be displayed on the display units 602 of the merchandising communication system 600 include pixel mapped text 608, pixel mapped barcodes 610, and/or other types of content. In some instances, pixel mapping of certain content, such as text 608 and barcodes 610, improves the experience of a customer, or other person, in proximity to a display unit 602 of the merchandising system 600. For example, in some 
	It would have been obvious to one of ordinary at the time of the invention to include the interactivity component as taught by Howard in order to improve the experience of the customer (C13L46-C14L30). Further, including the interactivity component of Howard is the use is combining prior art elements according to known methods to yield predictable results.

Conclusion

Though not relied upon the following prior art is considered relevant:
Herring et al (US 2016/0110622) – interactive retail environment with various sensors
Murn (US 2017/0148005) – interactive product display providing targeted advertisements including various sensors for providing audio, video, and inventory management
Voris et al (US 2018/0117465) – a controlled media environment using various projectors and display devices to create an interactive media room
Cypher et al (US 2015/0262230) – interactive networked product display with changeable backgrounds and displays


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688